Citation Nr: 1748774	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  14-01 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran had active military service from October 1976 to October 1987.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which denied service connection for heart disease, finding that new and material evidence had not been received to reopen the claim; and denied service connection for hypertension and diabetes mellitus type II.  

In a September 2016 decision, the Board granted the petition to reopen the claim for heart disease and remanded the claim on the merits, along with the hypertension and diabetes mellitus type II claims, to the Agency of Original Jurisdiction (AOJ).  In an October 2016 rating decision, the AOJ granted service connection for the heart condition post-operative atrial septal defect.  As to the other two claims, sufficient efforts were made to obtain any additional medical records, and the requested medical opinion was obtained, and the Board finds the directives have been substantially complied with, and the matter again is before the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  Hypertension was not manifest during service or within one year of separation from service, and is not otherwise related to service.

2.  Hypertension is not caused or aggravated by service-connected post-operative atrial septal defect.

3.  Diabetes mellitus, type II, was not manifest during service or within one year of separation from service, and is not otherwise related to service.

4.  Diabetes mellitus, type II is not caused or aggravated by service-connected post-operative atrial septal defect.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated during service, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  Hypertension is not proximately due to, the result of, or aggravated by service connected disability.  38 C.F.R. § 3.310 (2016).

3.  Diabetes mellitus, type II, was not incurred in or aggravated during service, nor may this disability be presumed to have been incurred in or aggravated during such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  Diabetes mellitus, type II is not proximately due to, the result of, or aggravated by service connected disability.  38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist.  



      A.  Duty to Notify

In a December 2010 letter, the RO notified him of the evidence needed to substantiate claims for service connection.  This letter delineated the evidence VA would assist in obtaining and the evidence it was expected that he would provide.  

      B.  Duty to Assist 

The RO assisted the claimant in the procurement of relevant records, associating the Veteran's lay statements, service treatment records, service personnel records, post-service VA treatment records and identified private treatment records with the claims file.  

In October 2016, the Veteran underwent VA examination for these claims.  The examination report is based on consideration of the Veteran's prior medical history, detailed BVA remand instructions, examinations and treatment records and lay contentions; the report describes the disabilities in sufficient detail.  

Neither the Veteran nor his representative has raised any [other] issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Service Connection

      A.  Laws

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 
38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for certain chronic diseases including hypertension and diabetes mellitus, type II, if the disability is manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.307, 3.309.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303 (b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those disabilities specified as chronic under 38 C.F.R. § 3.309 (a)).

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (b).

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  See Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  See Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107 (b)).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

The Veteran contends that his diagnosed hypertension and diabetes mellitus type II are the result of his surgery in service (December 1985) to correct his atrial septal defect, which is now service-connected.  However, despite the Veteran's assertions, these conditions were first documented years after separation from service and have been found to be medically unrelated to service or service-connected disability.  

      B.  Hypertension

The Veteran has a current hypertension disability.  Pertinent VA regulations provide that the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm, or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2016).  This provision also states that hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.  However, the Board concedes that the Veteran has hypertension as it is noted in treatment records during the claims period that he has had a past medical history of hypertension and that he has been taking medication for this disability (see October 2016 VA Examination Report). 

Service treatment records do not show complaints or findings of hypertension.  Blood pressure readings included April 1982 (120/92); February 1986 (systolic pressure range from 120 to 190 and diastolic pressure range from 70 to 90); and March 1987 (128/90).  Related to his heart, he had cardiac catheterization on December 23, 1985, and exercise treadmill test and echocardiogram with bubble study on December 16, 1985.  The final diagnosis was atrial septal defect.  Medical Board Report in June 1986 notes that on December 31, 1985, the Veteran had a closure of his atrial septal defect, with excellent results.  He had mild right ventricular dilatation, which was expected to resolve over the next 6 to 12 months.  A January 1986 narrative summary of the operation also noted a final diagnosis of congenital heart disease, atrial septal defect, secundum variety; and status post complete surgical correction.  The postoperative course was unremarkable.  He underwent further treatment and hospitalizations in February 1986, May 1986, June 1986, September 1986, and March 1987, with continued complaints of shortness of breath, chest pain, occasional pain in the left arm.  An electrocardiogram in March 1987 showed status post atrial septal defect, secundum type, possible mitral valve prolapse; rare premature ventricular contractions, frequent episodes of sinus slowing without serious bradycardia, and mild mitral valve prolapse with regurgitation.  At the Veteran's June 1986 discharge examination, he denied having high or low blood pressure, and no high blood pressure or hypertension was noted.  

A private hospital report in August 1990 shows blood pressure of 160/100.  

Report of VA heart examination in November 1990 includes three blood pressure ratings on an accompanying written piece of paper.  These are 152/100, 150/104 and 148/96.  There is no hypertension diagnosis.  

Based on this record, the Board ordered remand for hypertension examination in 2016.  

Report of VA examination in October 2016 reflects the examiner's opinion that the Veteran's hypertension was not at least as likely as not (i.e., 50 percent or greater probability) first manifested in service, related to the in-service heart surgery in December 1985, or first manifested within one year after separation from service.  The examiner considered the entire record, to include the specific points in the record outlined in the Board remand instructions.  The rationale for the opinion was that the Veteran's service treatment records show no hypertension diagnosed before the surgery or after his heart surgery, and the entire service treatment records note blood pressures within normal range.  In addition, readings were taken in the sick call for unrelated issues to the heart.  Furthermore, the readings taken after surgery were in the normal range as well.  She noted that the Veteran's blood pressure started rising up in 2004 and he was on medications by 2006.  This is noted to be 17 years after separation and 20 years removed from heart surgery.  Therefore, she concluded that hypertension is not related or caused either by military or the Veteran's heart condition/surgery.  The claimed hypertension was thus deemed less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event, or illness.

Post-service treatment records show that hypertension has been first noted in the record over a year after service.  Thus, as hypertension has not been shown to manifest within one year after separation from service, the applicable presumptive does not apply under 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.  The Board also notes that although hypertension is an enumerated chronic disease, hypertension was not noted or diagnosed during service or within one year after separation.  As the evidence establishes that the Veteran did not have characteristic manifestations of the disease process during service or within one year after separation, service connection under 38 C.F.R. § 3.303 (b) is not applicable.

Even when considering direct service connection for hypertension, the Board finds that post-service evidence is devoid of a showing of complaints and/or treatment related to hypertension following active service until years thereafter.  In fact, treatment for hypertension as is not shown in the record until 2004, according to the examiner's review.  The Board emphasizes the multi-year gap (approximately 17 years) between discharge from active duty service (1987) and evidence of hypertension in approximately 2004.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for disability can be considered as a factor in resolving claim). 

There is no competent opinion supporting the contention that the Veteran has hypertension due to any event or incident in service.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153 (a); 38 C.F.R. § 3.303 (a); Jandreau v. Nicholson, 492 F. 3d 1372 (2007); see also Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  A layman is competent to report what he or she experiences through one of the senses.  See Layno v. Brown, 6 Vet. App 465, 470 (1994).  However, the etiology of hypertension is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, no individual with appropriate expertise has related hypertension to any in-service event, to include the 1985 heart surgery.  The evidence falls short of suggesting a nexus between hypertension and an in-service event.  As such, with regard to the issue of causation, there are no Jandreau/Buchanan exceptions, beyond a remote post-service diagnosis, that are applicable to this issue.  

After careful consideration of the evidence of record, to include the Veteran's arguments, the Board finds that the most probative evidence of record as to the relationship between hypertension and service, to include the surgery in 1985, is the 2016 VA medical examiner's opinion.  She reviewed the Veteran's record, and more saliently, traced the timeline of the Veteran's hypertension diagnoses, and provided an opinion on service connection based upon knowledge of the facts of the Veteran's case and known medical principles.  She offered reasoning to support her conclusions.  A medical opinion will be considered more probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is a factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board notes that only the Veteran's statements in support of his claim, which are of insufficient probative weight, are contrary to the 2016 VA medical opinion.  

Similarly, there is no support in the record for the theory that the hypertension is proximately due to or the result of now-service-connected atrial septal defect.  The 2016 examination clearly supports the theory that the surgery did not lead to hypertension, and the Veteran has identified no other means by which the atrial-septal defect has led to or aggravated hypertension.  The Board cannot identify one competent piece of evidence to support such a connection.  The Veteran's lay statements on this complex medical matter are not competent for the reasons outlined above.  See Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  

In sum, the evidence deemed most probative by the Board (the 2016 VA medical opinion) establishes that service connection for hypertension is not warranted on any basis.  The evidence establishes that hypertension was not manifest during service or within one year of separation and there is not competent evidence otherwise linking hypertension to service, to include the 1985 surgery.  Additionally, the evidence shows that hypertension was not caused or otherwise related to the surgery, nor is it proximately due to the now service-connected atrial septal defect.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287.

      C.  Diabetes Mellitus, Type II

A private treatment record dated in January 1997 notes new onset of diabetes with insulin dependent diabetes in 1998.  Diabetes mellitus is noted as diagnosed in 2002 VA treatment records.  

The Veteran reports, in connection with this claim filed in 2010, that he became more sensitive to sugar in service and would feel dizzy and light-headed after consuming a small amount of sugar.  However, there is no finding of diabetes mellitus in the service treatment records.  Medical evaluation board examination at separation in June 1986 reflects a normal endocrine system and no findings or diagnosis of diabetes.  The Veteran denied currently having or ever having dizziness or feeling faint.  

BVA-ordered VA examination for diabetes was conducted in October 2016 by the above-noted examiner who reviewed the entire record, to include the specific notations in the Board remand that diabetes was first noted in the private record in 1997, and interviewed the Veteran.  She opined that diabetes mellitus type II was not at least as likely as not incurred in or caused by during service, to include the 1985 surgery.  She noted that diabetes mellitus was first diagnosed at VA in 2002 and earlier in the private treatment record.  She noted that, as reported by him, he initially felt ill with flu-like symptoms, went to the ER and was admitted.  She noted that he reported that his blood sugar was so high that it was not measurable by a regular blood sugar kit (600+).  He was put on insulin therapy at that time and has stayed on it to the present day.  She found his diabetes mellitus, type II is not military related, did not start in the military nor was it otherwise caused by the military to include surgery for the atrial septal defect.  She observed that diabetes was diagnosed 15 years after military separation (apparently referencing diagnosis in the VA record, but clearly having noted the pre-VA private diagnosis earlier in the opinion).  Addressing his reports of feeling dizzy when eating especially concentrated surgery food, she explained that this is known as postprandial hypotension is a normal condition in some individuals.  She cited to medical literature to support this conclusion.  Thus, she concluded that the Veteran's diabetes mellitus, Type II was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  

The preponderance of the evidence indicates that the Veteran's diabetes mellitus, Type II was not incurred during service, did not develop within one year of the 1987 discharge from service and is not otherwise related to service.  Indeed, the earliest post-service documentation of diabetes mellitus, Type II is in 1997, 10 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered in evaluating a claim of service connection).  The 2016 medical opinion evidence, which accepted the Veteran's assertions as to the incident in service, and considered the post-service record, is wholly against the claim.  The Board reasonably infers that the examiner's statement of diabetes first manifesting 15 years after service is addressing the VA diagnosis in 2002, and does not invalidate the clear meaning of her opinion as to a lack of etiological relationship, since she did in fact note the initial private treatment 10 years after service.  As the 2016 opinion is based on the evidence of record, and is explained, the Board finds the report and opinion of probative value in this matter.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the value of a physician's statement is dependent, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).  It is uncontroverted by any other medical opinion evidence of record.

The 2016 VA examiner's opinion is of more probative value than the lay statements as to etiology.  The Board has weighed the Veteran's assertions, and in fact notes that the incident he reports (the surgery) was considered by the medical examiner rendering the opinion in 2016.  This evidence preponderates against the notion that diabetes mellitus, Type II was incurred in service, or developed within one year of separation from service or is otherwise related to service.  As this evidence is more credible than the lay assertions, it is of more probative value.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  As referenced above, his lay theories on this complex medical matter are of significantly less probative weight, and in fact are outweighed by the objective record, to include the findings by the neutral 2016 VA examiner.  In weighing the evidence, the Board finds that the medical evidence of record, and the lack of competent support for the Veteran's theory, preponderates against the claim.  See Gilbert, supra. 

Additionally, diabetes was not "noted" during service and the Veteran did not have characteristic manifestations sufficient to identify the disease entity.  38 C.F.R. § 3.303(b).  He did not have medically chronic or regulatory chronic diabetes mellitus and did not have continuity of symptoms of any of the post service pathology.  

Finally, there is no support in the record for the theory that the diabetes mellitus is proximately due to or the result of now-service-connected atrial septal defect.  The 2016 examination clearly supports the theory that the surgery did not lead to diabetes, and the Veteran has identified no other means by which the atrial-septal defect has led to or aggravated diabetes.  The Board cannot identify one competent piece of evidence to support such a connection.  The Veteran's lay statements on this complex medical matter are not competent for the reasons outlined above.  See Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  

As the preponderance of the evidence is against the claim of service connection for diabetes mellitus, type II, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.






ORDER

Service connection for hypertension is denied.

Service connection for diabetes mellitus type II is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


